Citation Nr: 0802865	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-35 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC




THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

Administrative documentation contained in the education 
folder indicates that the veteran served on active duty from 
May 1968 to February 1972.  The appellant in this case is the 
veteran's daughter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the St. Louis Missouri, Department of Veterans 
Affairs (VA) Regional Office (RO).   


FINDINGS OF FACT

1.  Effective February 2004, the veteran was first awarded a 
permanent and total disability rating based on service-
connected disability.

2.  In April 2005, the appellant, who is the veteran's 
daughter, first filed a claim for Dependents' Educational 
Assistance benefits under Chapter 35.

3.  The appellant's daughter was born in June 1977.

4.  The appellant reached her 26th birthday in June 2003, 
prior to the effective date of a finding of permanent and 
total service-connected disability on behalf of the veteran.


CONCLUSION OF LAW

The basic eligibility criteria for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 
2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Procedural Considerations

The Board notes that VA's duty-to-assist and notification 
obligations, set out in 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b), are not applicable to claims such as the one 
decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims (Court) held that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, with its expanded duties to notify and assist, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  As well, the 
statute at issue is not found in Chapter 51 (rather, in 
Chapter 35).

Regardless, in this case, the facts relevant to a complete 
evaluation of the claim, primarily the appellant's date of 
birth and the effective date of the veteran's award of a 
permanent and total disability rating, are not in dispute.  
Furthermore, the appellant was properly informed as to the 
laws and regulations governing entitlement to the benefits 
sought, the evidence considered, and the reasons and bases 
for the RO's decision in this matter.  As discussed below, 
the appellant's arguments in favor of her entitlement to 
these benefits do not comport with governing law and 
regulations, and do not contradict any of the facts relied 
upon.  Moreover, the appellant has not identified any 
additional evidence or argument that should be considered 
during VA's adjudication process regarding this claim.

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Court has held that where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003).  

Accordingly, the Board will now proceed to adjudicate the 
merits of this appeal.

II.  Analysis of the Claim

As noted, the pertinent facts of this case are not in 
dispute.  The record reflects that the veteran was awarded a 
permanent and total disability rating based on service-
connected disability as of February 2004.  There is no 
evidence on file that suggests there is any challenge to that 
assigned date.

The appellant first filed her application for the receipt of 
DEA benefits under Chapter 35 in April 2005.  In this 
application, she reported that she was the veteran's child.  
She also indicated that her date of birth was in June 1977.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.3021 (2007).  The record confirms 
that the appellant is the veteran's daughter, and that the 
veteran is in receipt of a permanent and total disability 
rating.  

Eligibility for Chapter 35 benefits further requires, 
however, that the appellant must not reach her 26th birthday 
on or before the effective date of a finding of permanent and 
total service-connected disability.  38 C.F.R. § 21.3040(c) 
(2007) (emphasis added).  The Board has carefully reviewed 
the record, and notes that it is undisputed that the 
appellant reached her 26th birthday in June 2003, prior to 
the currently assigned February 2004 effective date of the 
veteran's permanent and total service-connected disability 
rating.  Accordingly, and unfortunately, the appellant is 
simply not eligible for Chapter 35 educational assistance at 
this time.  While she has indicated that the veteran applied 
prior to that date, and that the process was lengthy to get 
the date, there is no evidence that there is a basis to 
assign an earlier effective date.  Such matter would be 
beyond the scope of this appeal.

In addition, the appellant has not shown, nor is the Board 
aware, of any basis to exempt her from application of this 
regulation.  For example, under 38 C.F.R. § 21.3041(a) 
(2007), the basic beginning date of eligibility for 
educational assistance is normally the date the child reaches 
age 18, or the date of the child's completion of secondary 
schooling, whichever occurs first.  The basic ending date for 
educational assistance is the date of the child's 26th 
birthday.  38 C.F.R. § 21.3041(c) (2007).

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability is prior to the child's 18th birthday, but the 
veteran does not receive notice of this rating until after 
the child becomes 18.  38 C.F.R. § 21.3041(b)(2)(i) (2007).  
Also, the beginning date may be extended if the permanent and 
total disability rating is assigned after the child reaches 
18, but before the child turns 26.  38 C.F.R. § 
21.3041(b)(2)(ii) (2007).  As discussed earlier, however, the 
appellant turned 26 before the effective date of the finding 
of permanent and total disability of the veteran, and so 
neither of these exceptions to toll the basic beginning date 
for eligibility for educational assistance is applicable in 
her case.

The basic ending date for eligibility for educational 
assistance may also be tolled in certain situations.  Under 
38 C.F.R. § 21.3041(d) (2005), the ending date for 
eligibility for educational assistance may be modified for up 
to eight years beyond the qualifying event, but in no case 
beyond the date the child reaches age 31.  In order to modify 
the ending date, however, the qualifying event must occur 
between the time the child reaches age 18 and when the child 
reaches age 26, and not thereafter.  See 38 C.F.R. § 
21.3041(d).  In this case, the basic ending date for 
eligibility for educational assistance cannot be modified, 
again because the appellant had already reached the age of 26 
at the time of the award of permanent and total disability to 
the veteran (in February 2004).

While the Board is aware of the appellant's arguments and 
frustrations as stated in her documentation in support of 
this appeal, the regulatory criteria and legal precedent 
governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 19.5 (2007).  Therefore, the Board 
must find that the appellant is simply not eligible to 
receive educational assistance benefits under Chapter 35 as a 
matter of law.  See Sabonis, 6 Vet. App. 426.  Where the law, 
rather than the facts, is dispositive, the benefit of the 
doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are 
not for application.


ORDER


Basic eligibility for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


